Case 20-03190-sgj Doc 157 Filed 05/03/21                    Entered 05/03/21 18:38:47              Page 1 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION
                                                                  §
    In re:
                                                                  §   Chapter 11
                                                            1     §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §   Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.                      §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                  §
                                                                  §   Adversary Proceeding
                                     Plaintiff,
                                                                  §
                                                                  §   No. 20-3190-sgj11
    vs.
                                                                  §
                                                                  §
    JAMES D. DONDERO,
                                                                  §
                                                                  §
                                     Defendant.

                                       JOINT PRETRIAL ORDER

             This Joint Pretrial Order was jointly submitted to the Court for entry pursuant to Local

Bankruptcy Rule 7016.1, and the Court’s Order Regarding Adversary Proceedings Trial Setting


1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:43014.7 36027/002
Case 20-03190-sgj Doc 157 Filed 05/03/21                      Entered 05/03/21 18:38:47           Page 2 of 18



                                                               2
and Alternative Scheduling Order [Docket No. 18] by plaintiff Highland Capital Management,

L.P. (“Plaintiff” or the “Debtor”), and defendant James Dondero (“Defendant” or “Mr. Dondero,”

and together with the Debtor, the “Parties”).

           The Court has considered this proposed order and finds and concludes that it should be

entered in the Adversary Proceeding. It is therefore ORDERED that this Joint Pretrial Order

shall control the trial of this Adversary Proceeding as follows:

                 I.         NATURE OF ACTION AND PROCEDURAL POSTURE

           1.         This action involves a claim for permanent injunctive relief under sections 105(a)

and 362(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 7065 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). The operative complaint in this

action is Plaintiff Highland Capital Management, L.P.’s Verified Original Complaint for

Injunctive Relief [Adv. Proc. Docket No. 1] (the “Complaint”), filed on December 7, 2020.

           2.         On December 7, 2020, the Debtor filed its Emergency Motion for a Temporary

Restraining Order and Preliminary Injunction Against Mr. James Dondero [Adv. Proc. Docket

No. 3] (the “Preliminary Injunction Motion”). In its Motion, the Debtor sought entry of a

temporary restraining order (“TRO”) and preliminary injunction enjoining Mr. Dondero from: (a)
                                                                                                                3
communicating (whether orally, in writing, or otherwise), directly or indirectly, with any Board

member unless Mr. Dondero’s counsel and counsel for the Debtor are included in any such

communication; (b) making any express or implied threats of any nature against the Debtor or any

of its directors, officers, employees, professionals, or agents; (c) communicating with any of the

Debtor’s employees, except as it specifically relates to shared services currently provided to


2
    Refers to the docket maintained in the above-captioned adversary proceeding (the “Adversary Proceeding”).
3
  The term “Board” means the independent directors (the “Independent Directors”) that were appointed to the board
of Strand Advisors, Inc. (“Strand”), the Debtor’s general partner.


DOCS_NY:43014.7 36027/002                                 2
Case 20-03190-sgj Doc 157 Filed 05/03/21              Entered 05/03/21 18:38:47       Page 3 of 18




affiliates owned or controlled by Mr. Dondero; (d) interfering with or otherwise impeding, directly

or indirectly, the Debtor’s business, including but not limited to the Debtor’s decisions concerning

its operations, management, treatment of claims, disposition of assets owned or controlled by the

Debtor, and pursuit of the Plan or any alternative to the Plan; and (e) otherwise violating section

362(a) of the Bankruptcy Code (collectively, the “Prohibited Conduct”). See id.

        3.       An evidentiary hearing was held on December 10, 2020. [Docket No. 13] (the

“TRO Hearing”). After the Hearing concluded, the Court issued the Order Granting Debtor’s

Motion for a Temporary Restraining Order Against James Dondero [Docket No. 10] (the “TRO”),

which enjoined and restrained Mr. Dondero from:

        (2)(a) communicating (whether orally, in writing, or otherwise), directly or indirectly, with
        any Board member unless Mr. Dondero’s counsel and counsel for the Debtor are included
        in any such communication;

        (b) making any express or implied threats of any nature against the Debtor or any of its
        directors, officers, employees, professionals, or agents;

        (c) communicating with any of the Debtor’s employees, except as it specifically relates to
        shared services currently provided to affiliates owned or controlled by Mr. Dondero;

        (d) interfering with or otherwise impeding, directly or indirectly, the Debtor’s business,
        including but not limited to the Debtor’s decisions concerning its operations, management,
        treatment of claims, disposition of assets owned or controlled by the Debtor, and pursuit
        of the Plan or any alternative to the Plan;

        (e) otherwise violating section 362(a) of the Bankruptcy Code (collectively, (a)-(e)
        constitutes the “Prohibited Conduct”); and

        (3) causing, encouraging, or conspiring with (a) any entity owned or controlled by him,
        and/or (b) any person or entity acting on his behalf, from, directly or indirectly, engaging
        in any Prohibited Conduct.

Id.

        4.       On December 16, 2020, Mr. Dondero filed his Emergency Motion to Modify

Temporary Restraining Order, seeking modification of the TRO in certain respects. [Docket No.




DOCS_NY:43014.7 36027/002                         3
Case 20-03190-sgj Doc 157 Filed 05/03/21                   Entered 05/03/21 18:38:47            Page 4 of 18




24] (“Motion to Modify”). On December 23, 2020, Mr. Dondero voluntarily withdrew his Motion

to Modify. [Docket No. 29].

        5.       On January 7, 2021, the Debtor filed its Motion for an Order Requiring Mr.

Dondero to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the TRO
                                                  4
[Docket No. 48] (the “Contempt Motion”). In its Contempt Motion, the Debtor sought an order

requiring Mr. Dondero to show why he should not be held in contempt for allegedly violating the

TRO for, among other things, as asserted by the Debtor, (a) disposing of the Debtor’s property in

an attempt to evade discovery; (b) trespassing on the Debtor’s property after the Debtor evicted

him from its offices precisely because he was interfering with its business; (c) interfering with the

Debtor’s efforts to execute certain transactions in its capacity as portfolio manager of certain

collateralized loan obligations (“CLOs”); and (d) colluding with certain of the Debtor’s then-

employees. See id. Mr. Dondero disputes the allegations in the Contempt Motion. See Adv. Dkt.

No. 110.

        6.       On January 7, 2021, Mr. Dondero filed a response in opposition to the Preliminary

Injunction Motion. See Adv. Dkt. 52.

        7.       The following day, January 8, 2021, the Court held an evidentiary hearing on the

Preliminary Injunction Motion (the “PI Hearing”). [See January 8, 2021 Preliminary Injunction

Hearing Transcript] after which it granted the Motion. [Docket No. 59] (the “PI Order”).

Specifically, the Court preliminarily enjoined and restrained Mr. Dondero from:

        (1) engaging in any Prohibited Conduct (as defined above).




4
  The Debtor sought to have the Contempt Motion heard on an expedited basis (Docket No. 51), but the Court denied
that request and initially set the Contempt Motion for a hearing on February 5, 2021. [Docket No. 74].


DOCS_NY:43014.7 36027/002                              4
Case 20-03190-sgj Doc 157 Filed 05/03/21                     Entered 05/03/21 18:38:47             Page 5 of 18




         (2) causing, encouraging, or conspiring with (a) any entity owned or controlled by him
         and/or (b) any person or entity acting with him or on his behalf, to, directly or indirectly,
         engage in any Prohibited Conduct.

         (3) communicating (in person, telephonically, by e-mail, text message or otherwise) with
         Scott Ellington and/or Isaac Leventon, unless otherwise ordered by the Court.

         (4) physically entering, or virtually entering through the Debtor’s computer, email, or
         information systems, the Debtor’s offices located at Crescent Court in Dallas Texas, or any
         other offices or facilities owned or leased by the Debtor, regardless of any agreements,
         subleases, or otherwise, held by the Debtor’s affiliates or entities owned or controlled by
         Mr. Dondero, without the prior written permission of Debtor’s counsel made to Mr.
         Dondero’s counsel. If Mr. Dondero enters the Debtor’s office or other facilities or systems
         without such permission, such entrance will constitute trespass.

Mr. Dondero was further ordered to attend all future hearings in this Bankruptcy Case by video,
                                                     5
unless otherwise ordered by the Court. See id. The PI Order specified that its terms would “remain

in effect until the date that any plan of reorganization or liquidation resolving the Debtor’s case
                                                                         6
becomes effective, unless otherwise ordered by the Court.”                   Ultimately, the Court found that

preliminary injunctive relief: (1) is “necessary to avoid immediate and irreparable harm to the

Debtor’s estate and reorganization process; (2) the Debtor is likely to succeed on the merits of its

underlying claim for injunctive relief; (3) the balance of the equities tip in the Debtor’s favor; and

(4) such relief serves the public interest.” Id.

         8.       Defendant filed his Original Answer to Verified Original Complaint for Injunctive

Relief Answer [Adv. Proc. Docket No. 57] (the “Answer”) on January 11, 2021.




5
  Mr. Dondero contends that the latter three items (namely, parts (3) and (4) above, as well as the requirement that
Mr. Dondero attend all future hearings in the Bankruptcy Case) were not requested by the Debtor in its Preliminary
Injunction Motion. The Debtor contends that such relief was covered by its request that the Court “grant the Debtor
such other and further relief that the Court may deem proper” (see AP Docket No. 2 at 4) and that, in any event, the
Court has the inherent power to fashion equitable relief as circumstances require.
6
  The Order further specified that Mr. Dondero is not prohibited from (1) “seeking judicial relief upon proper notice
or from objecting to any motion filed in this Bankruptcy Case” or (2) “communicating with the committee of
unsecured creditors (the “UCC”) and its professionals regarding a pot plan.” Id.


DOCS_NY:43014.7 36027/002                                5
Case 20-03190-sgj Doc 157 Filed 05/03/21             Entered 05/03/21 18:38:47     Page 6 of 18




        9.       On January 12, 2021, Mr. Dondero filed his Notice of Appeal as of Right or,

Alternatively, Notice of Appeal with Motion for Leave to Appeal to appeal the PI Order. The

following day, the Bankruptcy Clerk instructed Mr. Dondero to separately file the notice of appeal

and the motion for leave to appeal, and Mr. Dondero complied. See AP Docket Nos. 60, 63, and

64.

        10.      Eight days later, the Bankruptcy Clerk then transmitted the amended notice of

appeal and motion for leave to the U.S. District Court for the Northern District of Texas, Dallas

Division (the “District Court”) and docketed the appeal. At the District Court, Mr. Dondero moved

for consideration of the appeal on an expedited basis, which the Debtor opposed.

        11.      On February 11, 2021, the District Court issued a Memorandum Opinion and Order

(the “Memorandum Opinion”) denying Mr. Dondero’s right to appeal the PI Order. See Civil Dkt.

11.

        12.      On March 8, 2021, Mr. Dondero filed his Petition for Writ of Mandamus (the

“Mandamus”) with the U.S. Court of Appeals for the Fifth Circuit (the “Fifth Circuit”) in which

he challenges the legal validity, scope, and provisions of the PI Order, as well as the District

Court’s refusal to consider his appeal of the PI Order.

        13.      On March 9, 2021, the Fifth Circuit docketed the Mandamus proceeding under case

number 21-10219. A short time later, the Fifth Circuit, via letter, directed the Debtor to file a

response in opposition to the Mandamus by March 16, 2021.

        14.      On March 10, 2021, Mr. Dondero filed with the Bankruptcy Court his Motion for

Continuance of Contempt Hearing [AP Docket No. 126] in which he requested that the Bankruptcy

Court continue the hearing on the Contempt Motion while the Fifth Circuit considered the

Mandamus. The Bankruptcy Court declined to continue the hearing on the Contempt Motion.




DOCS_NY:43014.7 36027/002                        6
Case 20-03190-sgj Doc 157 Filed 05/03/21               Entered 05/03/21 18:38:47       Page 7 of 18




        15.      On March 16, 2021, the Debtor filed with the Fifth Circuit its brief in opposition to

the Mandamus.

        16.      As of the filing of this pre-trial order, the Mandamus proceeding remains pending.

        17.      On March 22 and March 24, 2021, the Court held an evidentiary hearing on the

Contempt Motion. See March 22 and March 24, 2021 Hearing Transcripts. The Contempt Motion

is sub judice.

        18.      A trial on the Debtor’s claim for permanent injunctive relief is scheduled for the

week of May 17, 2021.

                            II.   PARTIES’ CLAIMS AND DEFENSES

        The following statements and contentions of the respective Parties in this Section
reflect the respective views of each Party and are not a joint statement or stipulation. No
Party admits, agrees, or acquiesces to any factual or legal contentions, statements, or
allegations of any other Party.

A.      The Debtor’s Claim:

        19.      The Debtor’s claim for injunctive relief is summarized as follows:

        20.      Bankruptcy Code section 105(a) authorizes the Court to issue “any order, process

or judgment that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C.

§105(a). Bankruptcy Rule 7065 incorporates by reference rule 65 of the Federal Rules of Civil

Procedure and authorizes the Court to issue injunctive relief in adversary proceedings.

        21.      Pursuant to 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 7065, Mr. Dondero should be

permanently enjoined from (i) engaging in the Prohibited Conduct (as defined above); (ii) causing,

encouraging, or conspiring with (a) any entity owned or controlled by him and/or (b) any person

or entity acting with him or on his behalf, to, directly or indirectly, engage in any Prohibited

Conduct; or (iii) physically entering, or virtually entering through the Debtor’s computer, email,

or information systems, the Debtor’s offices located at Crescent Court in Dallas Texas, or any



DOCS_NY:43014.7 36027/002                          7
Case 20-03190-sgj Doc 157 Filed 05/03/21              Entered 05/03/21 18:38:47        Page 8 of 18




other offices or facilities owned or leased by the Debtor, regardless of any agreements, subleases,

or otherwise, held by the Debtor’s affiliates or entities owned or controlled by Mr. Dondero,

without the prior written permission of Debtor’s counsel made to Mr. Dondero’s counsel.

        22.      Beginning almost immediately after the Board demanded his resignation in October

2020, Mr. Dondero has interfered with the Debtor’s operations, management of its assets, and

liquidation of its business in its chapter 11 case. This Prohibited Conduct includes, inter alia, (i)

threatening the Debtor and certain of its officers and employees, (ii) interfering with or otherwise

impeding, directly or indirectly, the Debtor’s business, including but not limited to the Debtor’s

decisions concerning its operations, management, treatment of claims, and disposition of assets

owned, (iii) attempting to control, manage, and influence the Debtor’s operations, (iv) colluding

with certain of the Debtor’s then-employees to act against the Debtor’s interests, and (v) violating

section 362(a) of the Bankruptcy Code.

        23.      Mr. Dondero’s interference in the Debtor’s operations and threats to the Debtor’s

officers and employees are embodied in written communications and are without any justification.

In the absence of permanent injunctive relief, Mr. Dondero will continue to engage in some or all

of the Prohibited Conduct. Mr. Dondero’s continued interference with the Debtor’s operations,

management of assets, and consummation of its plan of reorganization substantially and

irreparably threatens the Debtor, its estate, and its creditors. This substantial threat of irreparable

harm to the Debtor outweighs any harm that injunctive relief would cause to Mr. Dondero. The

Debtor shows actual success on the merits of its claim for permanent injunctive relief because if

Mr. Dondero is not permanently enjoined from engaging in the Prohibited Conduct, he will

continue to violate section 363(a) of the Bankruptcy Code. Finally, granting the injunction will

not disserve the public interest.




DOCS_NY:43014.7 36027/002                         8
Case 20-03190-sgj Doc 157 Filed 05/03/21              Entered 05/03/21 18:38:47       Page 9 of 18




        24.      Accordingly, Mr. Dondero should be permanently enjoined from engaging in any

of the Prohibited Conduct pursuant to section 105(a) of the Bankruptcy Code. Specifically, the

Court should permanently enjoin Mr. Dondero from:

        (1) engaging in any Prohibited Conduct (as defined above).

        (2) causing, encouraging, or conspiring with (a) any entity owned or controlled by him
        and/or (b) any person or entity acting with him or on his behalf, to, directly or indirectly,
        engage in any Prohibited Conduct.

        (3) communicating (in person, telephonically, by e-mail, text message or otherwise) with
        Scott Ellington and/or Isaac Leventon, unless otherwise ordered by the Court.

        (4) physically entering, or virtually entering through the Debtor’s computer, email, or
        information systems, the Debtor’s offices located at Crescent Court in Dallas Texas, or any
        other offices or facilities owned or leased by the Debtor, regardless of any agreements,
        subleases, or otherwise, held by the Debtor’s affiliates or entities owned or controlled by
        Mr. Dondero, without the prior written permission of Debtor’s counsel made to Mr.
        Dondero’s counsel. If Mr. Dondero enters the Debtor’s office or other facilities or systems
        without such permission, such entrance will constitute trespass.

B.      Summary of Mr. Dondero’s Defense

        Mr. Dondero’s defenses are summarized as follows:

        25.      Mr. Dondero disputes that the entry of the permanent injunction requested by the

Debtor is appropriate or necessary to prevent irreparable harm to the Debtor or its business. While

the Debtor asserts that Mr. Dondero’s actions leading up to the filing of the Complaint necessitated

a TRO and later a Preliminary Injunction, Mr. Dondero disputes that there were sufficient factual

or legal grounds to enter such broad, vague, and unclear orders and that there is a sufficient factual

foundation or purported need to enter the broad permanent injunction requested by the Debtor in

its Complaint.

        26.      As Mr. Dondero testified during the hearing on the Contempt Motion, after the

entry of the TRO and later the Preliminary Injunction, he changed his behavior and made every

effort to comply with the orders.



DOCS_NY:43014.7 36027/002                         9
Case 20-03190-sgj Doc 157 Filed 05/03/21              Entered 05/03/21 18:38:47         Page 10 of 18




        27.      Further, Mr. Dondero has complied with the terms of the TRO and Preliminary

Injunction.

        28.      In addition, even if the Court finds that an injunction is warranted to purportedly

protect the implementation of the Debtor’s confirmed plan or Debtor’s business, there is no need

for the entry of the permanent injunction because the plan contains an injunction preventing actions

that interfere with the implementation of the plan.

        29.      Even if the Court finds that a permanent injunction is necessary, the Court should

narrowly tailor the terms of the injunction to the least restrictive means necessary to support its

purported intention. As written, the permanent injunction is overbroad, vague, not clear, definite,

and specific, unjustly restricts Mr. Dondero’s legal and constitutional rights, and makes references

to matters outside the face of the injunction in violation of applicable law. Among other things,

the proposed permanent injunction violates Mr. Dondero’s First Amendment rights by restricting

all communications of any subject between Mr. Dondero, on the one hand, and two non-Debtor

employees and the remaining employees of the Debtor, on the other hand.

        30.      Moreover, for the first time in this case, in this pre-trial order, the Debtor now asks

the Court to enter a permanent injunction restricting permanently all forms of communications of

any nature and subject between Dondero and two non-Debtor employees, Isaac Leventon and Scott

Ellington. There are absolutely no legal or factual grounds to permanently restrict such

communication between Mr. Dondero and two non-party individuals who are no longer employed

by the Debtor, and such a restriction would violate the First Amendment rights of Mr. Dondero

and Leventon and Ellington. Moreover, this Court lacks the authority and jurisdiction to enjoin

such behavior, particularly on a permanent basis as requested here. Finally, this relief is

particularly improper here because the Debtor has not requested this relief in this proceeding in




DOCS_NY:43014.7 36027/002                          10
Case 20-03190-sgj Doc 157 Filed 05/03/21           Entered 05/03/21 18:38:47        Page 11 of 18




any form, and such request for relief is not contained in the Complaint. The Court lacks the

authority and jurisdiction to enter a permanent injunction in this proceeding on matters not

requested in the Debtor’s Complaint. Among other things, entry of a permanent injunction on such

terms violates Mr. Dondero’s legal and due process rights, as well as the legal and due process

rights of Mr. Leventon and Mr. Ellington.

        31.      Finally, this Court also lacks the authority and jurisdiction to enter a permanent

injunction in this proceeding that contains restrictions that were not requested in the Debtor’s

Complaint, including the restriction on communications with Isaac Leventon and Scott Ellington,

the requirement to attend all hearings in the Bankruptcy Case, and the restriction on appearing at

the Debtor’s office space. While Mr. Dondero does not intend to violate other laws or restrictions

that may be in place, it would be inappropriate for the Court, in the context of this proceeding, to

enjoin actions or behavior that were not requested in the Complaint.

        32.      Mr. Dondero’s affirmative defense to the Debtor’s Complaint is that “Plaintiff has

unclean hands because it has not acted fairly and without fraud and deceit.” Answer ¶53.

                        III.   STATEMENT OF STIPULATED FACTS

        The Parties Stipulate to the Following Facts:

        33.      The Debtor is a limited liability partnership formed under the laws of Delaware

with a business address at 300 Crescent Court, Suite 700, Dallas, Texas 75201. The Debtor, among

other things, serves as the servicer, portfolio manager, or equivalent of certain pooled

collateralized loan obligation vehicles (collectively, the “CLOs”).

        34.      Mr. Dondero is an individual residing in Dallas, Texas. Mr. Dondero is the co-

founder of the Debtor and was the Debtor’s President and Chief Executive Officer until his

resignation on January 9, 2020.




DOCS_NY:43014.7 36027/002                        11
Case 20-03190-sgj Doc 157 Filed 05/03/21                    Entered 05/03/21 18:38:47       Page 12 of 18




           35.      On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

District of Delaware (the “Delaware Court”), Case No. 19-12239 (CSS) (the “Highland

Bankruptcy Case”).

           36.      On October 29, 2019, the U.S. Trustee in the Delaware Court appointed an Official

Committee of Unsecured Creditors (the “Committee”) with the following members: (a) Redeemer

Committee of Highland Crusader Fund, (b) Meta-e Discovery, (c) UBS Securities LLC and UBS

AG London Branch (collectively, “UBS”), and (d) Acis Capital Management, L.P. and Acis
                                                               7
Capital Management GP LLC (collectively, “Acis”).

           37.      On December 4, 2019, the Delaware Court entered an order transferring venue of
                                                                           8
the Highland Bankruptcy Case to this Court [Docket No. 186].

           38.      On January 9, 2020, Mr. Dondero resigned from his roles as an officer and director

of Strand and as the Debtor’s President and Chief Executive Officer.

           39.      While resigning from those roles, Mr. Dondero remained an unpaid employee of

the Debtor and retained his title as portfolio manager.

           40.      On October 9, 2020, at the request of the Board, Mr. Dondero resigned from his

positions with the Debtor.

           41.      On December 4, 2020, the Debtor demanded that Mr. Dondero cease and desist

from making or initiating, directly or indirectly, any instructions, requests, or demands to the

Debtor regarding the terms, timing, or other aspects of any portfolio transactions of any CLO that

the Debtor alleges were made.


7
  On April 16, 2021, Acis filed its Notice of Transfer of Claim Other Than for Security [Docket No. 2212] and
transferred its claim to ACMLP Claim, LLC. Acis subsequently resigned as a member of the Committee.
8
    Refers to the main docket for the Highland Bankruptcy Case maintained by this Court.


DOCS_NY:43014.7 36027/002                                12
Case 20-03190-sgj Doc 157 Filed 05/03/21                   Entered 05/03/21 18:38:47             Page 13 of 18




                             IV.        CONTESTED ISSUES OF FACT

       The statements and contentions in this section reflect the respective views of each
Party and are not a joint statement or stipulation. No Party admits, agrees, or acquiesces to
any factual or legal contentions, statements, or allegations of any other Party.

        42.      The Debtor incorporates by reference as if fully set forth herein paragraphs 14-149

of the Debtor’s Proposed Findings of Fact and Conclusions of Law that are being filed

contemporaneously with this Pre-Trial Order.

        43.      Mr. Dondero incorporates by reference as if fully set forth herein the proposed

findings of fact contained in his Proposed Findings of Fact and Conclusions of Law that were filed

on May 3, 2021.

                               V.        CONTESTED ISSUES OF LAW

       The statements and contentions in this section reflect the respective views of each
Party and are not a joint statement or stipulation. No Party admits, agrees, or acquiesces to
any factual or legal contentions, statements, or allegations of any other Party.

A.      The Debtor submits the following Contested Issues of Law:

        44.      Whether, in light of, among other things, (a) the Debtor’s status as a debtor in
                                                                                         9                       10
bankruptcy subject to the jurisdiction of this Court, (b) the Settlement Order, (c) the Term Sheet,

(d) Mr. Dondero’s resignations as the Debtor’s President and Chief Executive Officer and later as

portfolio manager and an employee, and (e) the authority vested in the Board and Mr. Seery, as

the Debtor’s Chief Executive Officer and Chief Restructuring Officer, there is any legal or

equitable basis for Mr. Dondero to engage in any of the Prohibited Conduct?




9
  The term “Settlement Order” refers to the Order Approving Settlement with Official Committee of Unsecured
Creditors Regarding Governance of the Debtor and Procedures for Operations in the Ordinary Course [Docket No.
339].
10
  The term “Term Sheet” refers to the term sheet attached as Exhibit A to the Notice of Final Term Sheet [Docket No.
354-1].


DOCS_NY:43014.7 36027/002                               13
Case 20-03190-sgj Doc 157 Filed 05/03/21            Entered 05/03/21 18:38:47        Page 14 of 18




        45.      Whether the balance of the equities strongly favors the Debtor in its request to

engage in business without Mr. Dondero engaging in any Prohibited Conduct?

        46.      Whether, in the absence of permanent injunctive relief, the Debtor will be

irreparably harmed if Mr. Dondero continues to engage in some or all of the Prohibited Conduct,

thereby interfering with the Debtor’s operations, management of assets, and consummation and

implementation of its plan of reorganization, all to the detriment of the Debtor, its estate, and its

creditors?

        47.      Whether, in the absence of permanent injunctive relief, Mr. Dondero will continue

to violate section 363(a) of the Bankruptcy Code?

        48.      Whether injunctive relief would serve the public interest by re-enforcing the

implicit mandate in the Bankruptcy Code that debtors are to be managed and controlled only by

court-authorized representatives, free from threats and coercion?

        49.      Whether Mr. Dondero should be permanently enjoined from engaging in any of the

Prohibited Conduct pursuant to section 105(a) of the Bankruptcy Code and Federal Rule of

Bankruptcy Procedure 7065?

B.      Mr. Dondero submits the following Contested Issues of Law:

        50.      Whether the Debtor can meet its burden to show that the entry of the permanent

injunction requested in the Complaint meets the standards set forth under applicable law, including

11 U.S.C. § 105(a) and Rule 65.

        51.      Whether the Debtor can meet its burden to show that it will be irreparably harmed

in the absence of entry of the permanent injunction requested in the Complaint.

        52.      Whether the Debtor can meet its burden to show that the balance of the equities

supports the entry of the permanent injunction requested in the Complaint.




DOCS_NY:43014.7 36027/002                        14
Case 20-03190-sgj Doc 157 Filed 05/03/21           Entered 05/03/21 18:38:47       Page 15 of 18




        53.      Whether the Debtor can meet its burden to show that the public interest is served

by entry of the permanent injunction requested in the Complaint.

        54.      Whether the Court has authority under 11 U.S.C. § 105(a) and other applicable law

to permanently restrict all forms of communications of any subject between non-debtor individuals

(Dondero, on the one hand, and Leventon and/or Ellington on the other hand).

        55.      Whether the Court has authority under 11 U.S.C. § 105(a) and other applicable law

to permanently restrict all forms of communications of any subject between non-debtor individuals

(Dondero, on the one hand, and Leventon and/or Ellington on the other hand) when such relief

was not requested in the Debtor’s Complaint.

        56.      Whether permanently restricting all forms of communications of any subject

between Dondero and the employees of the Debtor violates Dondero’s rights under the First

Amendment to the U.S. Constitution, including his rights of freedom of speech and freedom of

assembly.

        57.      Whether permanently restricting all forms of communications of any subject

between non-debtor individuals (Dondero, on the one hand, and Leventon and/or Ellington on the

other hand) violates Dondero’s rights under the First Amendment to the U.S. Constitution,

including his rights of freedom of speech and freedom of assembly.

        58.      Whether the Court has jurisdiction to permanently restrict all forms of

communications of any subject between non-debtor individuals (Dondero, on the one hand, and

Leventon and/or Ellington on the other hand) when such relief was not requested in the Debtor’s

Complaint.

        59.      Whether the Court has jurisdiction to permanently restrict all forms of

communications of any nature between Dondero and any remaining employees of the Debtor.




DOCS_NY:43014.7 36027/002                       15
Case 20-03190-sgj Doc 157 Filed 05/03/21           Entered 05/03/21 18:38:47       Page 16 of 18




        60.      Whether a permanent injunction of any kind, including with the broad prohibitions

requested in the Complaint, is necessary or appropriate given that the Debtor’s plan has been

confirmed, the vast majority of employees have been terminated, and the plan contains a plan

injunction preventing interference with its implementation or execution.

        61.      Whether the permanent injunction requested by the Debtor in its Complaint violates

applicable law, including Rule 65, by, among other things, being overbroad, vague, not clear,

definite, and specific, violating Mr. Dondero’s First Amendment rights, and making reference to

a document or source outside the face of the injunction.

        62.      Whether the permanent injunction requested by the Debtor in its Complaint violates

applicable law, including Rule 65, by, among other things, permanently restricting all

communications of any subject between Dondero and (i) two former employees of the Debtor, and

(ii) the remaining employees of the Debtor.

        63.      Whether the Court has authority under section 11 U.S.C. § 105(a) and other

applicable law to enter a permanent injunction against Dondero that contains, among other things,

restrictions that were not requested by the Debtor in its Complaint, including a requirement that

he attend all hearings in the Bankruptcy Case, that he not speak with two individuals not employed

by the Debtor, and that he not appear at the Debtor’s office space.

        64.      Whether the Court has jurisdiction to enter a permanent injunction against Dondero

that contains, among other things, restrictions that were not requested by the Debtor in its

Complaint, including a requirement that he attend all hearings in the Bankruptcy Case, that he not

speak with two individuals not employed by the Debtor, and that he not appear at the Debtor’s

office space.




DOCS_NY:43014.7 36027/002                        16
Case 20-03190-sgj Doc 157 Filed 05/03/21            Entered 05/03/21 18:38:47        Page 17 of 18




        65.      Whether the entry of a permanent injunction is necessary or appropriate given that

Mr. Dondero has complied with the terms of the preliminary injunction and the plan contains its

own injunction that would prevent any interference with its implementation.

        66.      Whether the entry of the permanent injunction requested in the Complaint

improperly purports to restrict the independent activity of persons and entities that are not a party

to this proceeding and violates the legal and due process rights of these third parties.

                       VI.      ESTIMATE OF THE LENGTH OF TRIAL

        67.      The Parties believe that the trial of this Adversary Proceeding should take no more

than two days.

                VII.         LIST OF PENDING OR ANTICIPATED MOTIONS
                               IN THIS ADVERSARY PROCEEDING

        68.      The Contempt Motion is under advisement.

        69.      Defendant’s Emergency Motion to Stay Proceedings Pending Resolution of

Defendant’s Petition for Writ of Mandamus, or, Alternatively, Motion to Continue Trial Setting

[Adv. Dkt. 154] (the “Motion to Stay”) is pending and is set for hearing with docket call on May

10, 2021 at 1:30 p.m.


                       VIII.    ADDITIONAL MATTERS THAT MIGHT
                                 AID IN DISPOSITION OF THIS CASE

        70.      Mr. Dondero contends that a ruling on Dondero’s Petition for Writ of Mandamus,

which, as of the filing of this pre-trial order, remains pending at the U.S. Court of Appeals for the

Fifth Circuit, might aid in the disposition of this case. The Debtor disputes Mr. Dondero’s

contention for the reasons set forth in its opposition to the Motion to Stay.

                                       # # # END OF ORDER # # #

Submitted by:



DOCS_NY:43014.7 36027/002                        17
Case 20-03190-sgj Doc 157 Filed 05/03/21        Entered 05/03/21 18:38:47   Page 18 of 18




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

BONDS ELLIS EPPICH SCHAFTER JONES LLP
John Y. Bonds, III (State Bar I.D. No. 02589100)
John T. Wilson (State Bar I.D. No. 24033344)
Bryan Assink (State Bar I.D. No. 24089009)
420 Throckmorton Street, Suite 1000
Forth Worth, Texas 76102
Telephone: (817) 405-6900
Facsimile: (817) 405 6902

Counsel for Defendant James Dondero




DOCS_NY:43014.7 36027/002                  18
